OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21425 Pioneer Pioneer Series Trust I (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: February 28, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Oak Ridge Small Cap Growth Fund Schedule of Investments 2/28/14 Shares Value COMMON STOCKS - 94.1% Energy - 4.2% Oil & Gas Exploration & Production - 4.2% Approach Resources, Inc. * $ Gulfport Energy Corp. * Halcon Resources Corp. * Oasis Petroleum, Inc. * $ Total Energy $ Capital Goods - 19.0% Aerospace & Defense - 1.5% The KEYW Holding Corp. * $ Building Products - 2.3% AO Smith Corp. $ Industrial Machinery - 11.0% Actuant Corp. $ Altra Industrial Motion Corp. * CLARCOR, Inc. Colfax Corp. * The Middleby Corp. * TriMas Corp. * $ Trading Companies & Distributors - 4.2% Beacon Roofing Supply, Inc. * $ Watsco, Inc. $ Total Capital Goods $ Commercial Services & Supplies - 3.6% Environmental & Facilities Services - 1.6% Waste Connections, Inc. * $ Human Resource & Employment Services - 2.0% WageWorks, Inc. * $ Total Commercial Services & Supplies $ Transportation - 1.3% Trucking - 1.3% Roadrunner Transportation Systems, Inc. * $ Total Transportation $ Consumer Durables & Apparel - 2.9% Footwear - 2.9% Deckers Outdoor Corp. * $ Wolverine World Wide, Inc. $ Total Consumer Durables & Apparel $ Consumer Services - 1.6% Restaurants - 1.6% Texas Roadhouse, Inc. $ Total Consumer Services $ Retailing - 5.4% Distributors - 0.8% LKQ Corp. * $ Specialty Stores - 1.3% Vitamin Shoppe, Inc. * $ Automotive Retail - 3.3% Group 1 Automotive, Inc. $ Monro Muffler Brake, Inc. $ Total Retailing $ Food & Staples Retailing - 1.6% Food Distributors - 1.1% United Natural Foods, Inc. * $ Food Retail - 0.5% The Fresh Market, Inc. * $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 0.8% Packaged Foods & Meats - 0.8% Annie's, Inc. * $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 13.0% Health Care Equipment - 3.3% Globus Medical, Inc. * $ Sirona Dental Systems, Inc. * $ Health Care Supplies - 3.4% Align Technology, Inc. * $ Spectranetics Corp. * $ Health Care Distributors - 2.6% MWI Veterinary Supply, Inc. * $ Health Care Facilities - 1.6% Acadia Healthcare Co, Inc. * $ Health Care Technology - 2.1% Omnicell, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 10.1% Biotechnology - 3.6% Keryx Biopharmaceuticals, Inc. * $ NPS Pharmaceuticals, Inc. * $ Pharmaceuticals - 6.5% Akorn, Inc. * $ Questcor Pharmaceuticals, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 2.1% Regional Banks - 2.1% BankUnited, Inc. * $ Total Banks $ Diversified Financials - 5.3% Consumer Finance - 2.7% Portfolio Recovery Associates, Inc. * $ Asset Management & Custody Banks - 0.9% Affiliated Managers Group, Inc. * $ Investment Banking & Brokerage - 1.7% Stifel Financial Corp. * $ Total Diversified Financials $ Insurance - 0.6% Property & Casualty Insurance - 0.6% ProAssurance Corp. $ Total Insurance $ Software & Services - 19.3% Internet Software & Services - 0.7% Dice Holdings, Inc. * $ IT Consulting & Other Services - 4.7% EPAM Systems, Inc. * $ Sapient Corp. * Virtusa Corp. * $ Data Processing & Outsourced Services - 6.2% Cardtronics, Inc. * $ MAXIMUS, Inc. WEX, Inc. * $ Application Software - 7.2% ANSYS, Inc. * $ Ellie Mae, Inc. * RealPage, Inc. * Seachange International, Inc. * Solera Holdings, Inc. * Synchronoss Technologies, Inc. * $ Systems Software - 0.5% Proofpoint, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 1.7% Electronic Components - 1.7% InvenSense, Inc. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.6% Semiconductors - 1.6% Hittite Microwave Corp. * $ Total Semiconductors & Semiconductor Equipment $ TOTAL COMMON STOCKS (Cost $1,333,358,745) $ TOTAL INVESTMENT IN SECURITIES - 94.1% (Cost $1,333,358,745) (a) $ OTHER ASSETS & LIABILITIES - 5.9% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) At January 31, 2014, the net unrealized appreciation on investments based on cost for federal, Income tax purposes of $1,334,277,999 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (Including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Note 1A. Level 3 – significant unobservable inputs (Including the Fund's own assumptions in determining fair value of investments) See Notes to Financial Statements - Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) are categorized as Level 3. See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of January 31, 2014, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
